DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 15/872,218 filed on 01/16/2018, which is now Patent 10,675,054, which is a DIV of 14/624,070 filed on 02/17/2015, which is now Patent 9901364, which has PRO 61/942,192 filed on 02/20/2014 is acknowledged.
Election/Restrictions
Claim 26 is withdrawn for depending on canceled claim 15.
Claim 29 is being withdrawn from examination.  Claim 29 directing to an embodiment in Fig. 5B or 5C showing the device is being cool down by fluid line 252f and the fluid being suctioned via a suction line in Fig. 5C which is another structural and method for cooling down the cutting device as claimed in claim 25 which claim 29 is depending on which the coolant/phase change medium is being sealed within a sealed internal cavity of the heat pipe.  Therefore, claim 29 is being withdrawn.
Claim 31 is withdrawn for depending on canceled claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 33 and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "the tubular member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 30, 32 and 35-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0254083 to Wallace et al. (Wallace).
Wallace teaches:
Claim 21:  A surgical instrument (Fig. 1F) comprising: an end effector (distal end of 3, Fig. 1F); a cooling device (a cooling circulation system, para. 0003), thermally coupled to the end effector and configured to absorb heat energy from the end effector (using coolant to cool the distal tip, para. 0003), wherein the cooling device includes a phase change device (3, Fig. 1F, using coolant to cool down the heating distal tip from hot to cool).
Claim 22:  The phase change device (2A, Fig. 1F) includes a phase change medium (saline, para. 0003).
Claim 23:  The cooling device (2A, Fig. 1F) includes heat pipe (3, Fig. 1F, the specification stated that the heat pipe is a phase change device, PGPUB para. 0072).
Claim 24:  The heat pipe (3, Fig. 1F) includes a first end (Fig. 1G) and a second end (the other end or proximal end of tubular 3, Fig. 1F), and wherein the heat pipe is configured to absorb heat energy at the first end, to transfer the heat energy, and to dissipate the heat energy at least at the second end (para. 0003, coolant is pumped bring the heat back to the coolant circulation system).
Claim 25:  The heat pipe (3, Fig. 1F) includes a sealed internal cavity and a phase change medium (coolant) within the internal cavity (channels where the coolant being pumped to and back, para. 0003, hence it is in a sealed cavity).
Claim 30:  The end effector includes a cutting implement (electrodes 4A and 6A, Fig. 1F).
Claim 32:  A tubular member (24, Fig. 1F) that is connected (via tubular 3, when steering inside the body) to the end effector (distal end of tubular 3, Fig. 1F) and that extends outwardly from the end effector such that a longitudinal extending portion of the heat pipe (tubular body 3, Fig. 1F) is disposed within the tubular member (Fig. 1F, the heat pipe/tubular body 3 is within tubular member 24).
Claim 35:  A method of using an end effector (distal end of tubular 3, Fig. 1F), the method comprising: introducing the end effector into a body (the device is being introduced into the body to conduct procedure involving ablation of tissues such as endocardial tissues, para. 0001); absorbing heat energy from the end effector by a cooling device (a cooling circulation system, para. 0003), wherein the cooling device includes a phase change device (3, Fig. 1F, using coolant to cool down the heating distal tip from hot to cool).
Claim 36:  The phase change device (3, Fig. 1F, using coolant to cool down the heating distal tip from hot to cool) includes a phase change medium (coolant, para. 0003).
Claim 37:  The cooling device includes heat pipe (3, Fig. 1F, the specification stated that the heat pipe is a phase change device, PGPUB para. 0072).
Claim 38:  The heat pipe (3, Fig. 1F) includes a first end (Fig. 1G) and a second end (the other end or proximal end of tubular 3, Fig. 1F), and wherein the heat pipe is configured to absorb heat energy at the first end, and to transfer at least a portion of the heat energy to the second end, and to dissipate at least a portion of the heat energy at least at the second end (para. 0003, coolant is pumped bring the heat back to the coolant circulation system).
Claim 39:  The heat pipe (3, Fig. 1F) includes a sealed internal cavity and a phase change medium (coolant) within the internal cavity (channels where the coolant being pumped to and back, para. 0003, hence it is in a sealed cavity).
Claim 33 is free of prior art.
There are prior arts that considered pertinent to the claimed invention are cited in the PTO-892.
Allowable Subject Matter
Claims 27-28, 34 and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 27, the cited art fails to disclose the material that facilitate movement of the phase change medium along the length of the heat pipe.  Regarding claim 28, the cited art fails to disclose the end effector includes a cavity that configured to receive the first end of the heat pipe.  Regarding claim 34, the cited art fails to disclose the second end of the heat pipe exposed to a cool medium to dissipate the heat energy transferred from the first end.  Regarding claim 40, the cited art fails to disclose the heat pipe transfers heat energy between the two ends by evaporation and condensation of the phase change medium within the internal cavity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771